PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/862,594
Filing Date: 30 Apr 2020
Appellant(s): YAMAMOTO, Hideaki



__________________
James J. Kulbaski
Registration No. 34648
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 November 2021 appealing from the office action filed 2 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,3,6,8,9,12,13 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1) with Morioka; Yoshihiro et al. (US 20100091113 A1)
Regarding claim 1, Hirata teaches, 
An imaging system, (“image generation apparatus)[title] comprising: 
(¶87 and Fig. 9-100, “panoramic image generation apparatus 100” which includes units that “incorporates hardware, software or a combination of hardware and software”) 
capturing images of a plurality frames; (“a picked up image stored in the frame memory 12” from image pickup unit 10 as depicted in Fig. 9)[¶101,Fig. 9-10,12]
5detecting a tilt of the circuitry (¶96, “pan angle-elevation angle calculation unit 70”) configured to perform the capturing with respect to a reference direction (¶96,89, and 144, determines “a pan angle and an elevation angle which indicate the image pickup direction of the camera” component image generation unit 20 stores the posture information of the portable terminal 200 “detect a posture angle from the gravitational acceleration”) in synchronization with a captured image of each frame; (¶95 and 96, “orientation detection unit 66 supplies the components of the orientation vector as orientation information to the pan angle-elevation angle calculation unit 70” which is then used when pan angle-elevation calculation unit “supplies the determined pan angle and elevation angle to a component image generation unit 20”)
recording time-series data (¶83, “record the image pickup date and time, latitude and longitude, height, orientation angle of the image pickup place” in an “Exif format”) of the tilt (¶101 and 83, “pan angle and elevation angle” such as “orientation angle”) corresponding to the captured image of each frame detected by the 10detecting; (¶101 and 102, “stores a pan angle (or an absolute orientation angle) and an elevation angle of the camera supplied thereto from the pan angle-elevation angle calculation unit 70 as a component image into a component image storage unit 22 in an associated relationship with a picked up image stored in the frame memory 12” such that “pan angle and an elevation angle of the camera” as a component image with an “associated relationship with a picked up image”, [¶101], of the “plurality of component images stored in the component image storage 22”)
applying tilt correction to an image of each of the corresponding frames captured by the capturing, (¶101, “posture information of the portable terminal 200 may be converted into a pan angle and an elevation angle of the rear side camera 212 and associated with the picked up image”) based on the time-series data of the tilt (¶92, “angle of rotation of the three-dimensional geomagnetic vector detected by the three-axis geomagnetic sensor 68 per unit time is measured”) corresponding to the captured image of each frame recorded by the recording; (¶83 and 80, “image pickup date and time, latitude and longitude, height, orientation angle of the image pickup place” of the picked up image such as when “camera 212 is tilted +- 60 degrees“) and  
video data having a frame rate (¶243, “front side camera 210 has a resolution of VGA and a frame rate of 60 fps (frames per second), the rear side camera 212 has a resolution of 12 mega pixels and a frame rate of 15 fps”)
	but does not explicitly teach, 
15generating video data, the video data based on the image of each of the frames corrected by the correcting,
wherein the recording of the time series data records the time series data at a same rate as the frame rate of the captured images or such that the data of the tilt is stored to correspond one-to-one to the frames.
	However, Stettner teaches additionally, 
1515generating video data, the video data based on the image of each of the frames corrected by the correcting, (¶70, “2-D image vectors have been associated with range and adjusted for tilt, surface, and boundary conditions” for video frames of a “high definition video”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image generation of Hirata with the image adjustment of Stettner which can adjust video frames for tilt. This results in appropriate displaying of image data from particular vantage points. 
	But does not explicitly teach, 
wherein the recording of the time series data records the time series data at a same rate as the frame rate of the captured images or such that the data of the tilt is stored to correspond one-to-one to the frames.
	However, Morioka teaches additionally, 
wherein the recording of the time series data(¶119-130, “metadata to be generated” generated into “real-time-based metadata”) records the time series data (¶125, “real-time metadata associated with AV content shot by a camera” includes: “image data concerning the image sensor”) at a same rate as the frame rate of the captured images (¶119-130, “time codes (video frames, audio frames); and video and audio format information, such as frame rate, recording frame rate” which are “real-time metadata associated with AV content shot by a camera”) or such that the data of the tilt is stored to correspond one-to-one to the frames. (¶119-130, “imaging data” concerning “pan/tilt/zoom (abbreviated as "PTV") status” which are “real-time metadata associated with AV content shot by a camera”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image generation of Hirata with the image adjustment of Stettner with the metadata of Morioka which stores frame rate or pan tilt information for the 

Regarding claim 2, Hirata with Stettner with Morioka teaches the limitation of claim 1, 
	Hirata teaches additionally, 
Outputting the time-series data of the tilt recorded by the recording; (¶64, “inclination of the portable terminal 200 can be detected with respect to the three axes by detecting tilting, rolling and panning of the portable terminal 200.  Therefore, posture information of the portable terminal 200 when the portable terminal 200 is held by the user can be acquired”)  
reading the image data and the time-series data of the tilt that are output by the outputting; (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped”) 
restoring the image of each of the frames from the 5image data based on the time-series data of the tilt read by the reading. (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped cylindrically and then are connected to each other to generate a cylindrical image 340”)	I52Attorney Docket No. 12198US02CON
Stettner teaches additionally, 
compressing the images of the frames captured by the imaging into data in a video format; (¶67, “2-D video data is received on electrical connections 13 and compressed by the video frame (VF) compressor 98 according to the rules best adapted to the 2-D scene data”)
(¶68, fig. 12-98 and 99, “VF compressor 98” outputting to “range data mapper 99” as depicted in Fig. 12)
reading the image data in the video format;(¶69 and 67, “RD data mapper 99 then simply associates 3-D range data with point groups in the 2-D space” based off of 2-D video data compressed by the video frame compressor into “2-D scene data”) and 
restoring the image of each of the frames from the 5image data in the video format read by the reading, (¶70, “still or video frame must be decompressed, or mapped into a 3-D image format, for recording or output to a display device.”) wherein the correcting applies the tilt correction to the image of each of the frames restored by the restoring, (¶70, “once the compressed 2-D image vectors have been associated with range and adjusted for tilt, surface, and boundary conditions“)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image generation of Hirata with the image adjustment of Stettner with the metadata of Morioka which can adjust video frames for tilt. This results in appropriate displaying of image data from particular vantage points. 

Regarding claim 3, Hirata with Stettner with Morioka teaches the limitation of claim 1,
	Hirata teaches additionally, 
outputting the images of the frames captured by the imaging (¶100, “the image pickup unit 10 to pick up an image at a timing”) and the time-series data of the tilt recorded by 15the recording; (¶64, “inclination of the portable terminal 200 can be detected with respect to the three axes by detecting tilting, rolling and panning of the portable terminal 200.  Therefore, posture information of the portable terminal 200 when the portable terminal 200 is held by the user can be acquired”) and 
reading the images of the frames and the time-series data of the tilt that are output by the outputting, (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped”)
wherein the applying applies the tilt correction to the image of each of the frames read by the reading, (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped cylindrically and then are connected to each other to generate a cylindrical image 340”) based 20on the time-series data of the tilt read by the reading. (¶92, “angle of rotation of the three-dimensional geomagnetic vector detected by the three-axis geomagnetic sensor 68 per unit time is measured”)

Regarding claim 6, Hirata with Stettner with Morioka teaches the limitation of claim 1,
	Hirata teaches additionally, 
performing the tilt correction, the applying tilt correction loads, into a memory, (¶85, 86, 83, and Fig. 8A and 8B, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped cylindrically and then are connected to each other to generate a cylindrical image 340” as depicted in fig. 8A and 8B where it is “possible to record the place name of the image pickup place into part of a file name and record the image pickup date and time, latitude and longitude, height, orientation angle of the image pickup place and so forth may be recorded as data of the Exif format”)  images of some of the frames that are based on a starting frame of the frames 5constituting an entirety of the video data. (¶91 and 75, “a variation of the posture of the portable terminal 200 from its initial position” and initial posture “can be detected” which is an “initial position of image pickup”)

Regarding claim 8, Hirata with Stettner with Morioka teaches the limitation of claim 1,	
	Hirata teaches additionally, 
detecting includes an acceleration sensor. (¶62, “portable terminal 200” includes “a three-axis acceleration sensor”)

Regarding claim 9, it is an apparatus claim similar to the combination system claims 1 and 3. Refer to the rejection of claim 1 and 3 to teach the rejection of claim 9.

Regarding claim 12, Hirata with Stettner with Morioka teaches the limitation of claim 1,
	Morioka teaches additionally, 
Recording time series data (¶125, “real-time metadata associated with AV content shot by a camera”) records the time series data in a file which is separate from a file of images which have been captured. (¶131, “metadata can be described in the formats of property or attribute” in formats such as “text and XML (Extensible Markup Language)”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image generation of Hirata with the image adjustment of Stettner with the metadata of Morioka which stores frame rate or pan tilt information for the video data in real time. This helps in proving continuity of the image data which can improve the efficiency of operation. 

.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1) with Morioka; Yoshihiro et al. (US 20100091113 A1) with Takehara, Nobuhiko et al. (US 20050212909 A1)
Regarding claim 4, Hirata with Stettner with Morioka teaches the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 4,
	However, Takehara teaches additionally,
circuitry (¶91 and Fig. 11, “image sensing device 2” has “camera devices” with means as depicted in fig. 11) configured to perform the imaging, (¶94 and Fig. 11-21, “images are captured from the camera 21”) the detecting, (¶107 and Fig. 11-25b, “a tilt angle sensor 25b as by a gravitational accelerometer”) the recording, (¶43, “variation information” from video signal with “respect to the previous one” detected by the image capturing device 1) and the outputting are included 25in an imaging apparatus, (¶49,95, and Fig. 11-22, “image sending means 22 that sends the captured video signal to the image capturing device 1”) and 
the circuitry (¶Fig. 11-1, “image capturing device 1” and  “camera-equiped and portable terminal 3” as depicted in fig. 11) configured to53Attorney Docket No. 12198US02CON perform the reading, (¶63, “image relay means 15 of the image capturing device 1 sends the captured video signal received from the remote image sensing device 2”) the correcting, (¶63 and Fig. 11-15a, “converting part 15a (see FIG. 4) introduces changes into the video signal”) and the generating are included in an image processing apparatus (¶63, “conversion of the screen size of the captured video signal to the screen size of the image display means 32”) that is separate from the imaging apparatus. (¶63, “image capturing device 1 sends the captured video signal received from the remote image sensing device 2 to the camera-equipped portable terminal 3” which fig. 11 depicts “remote transmission lines 4” from the image sensing device 2 that connects to the “image capturing device and camera-equipped portable terminal 3 as depicted in fig. 11) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image generation of Hirata with the image adjustment of Stettner with the metadata of Morioka with the remote displaying of Takehara which would separate the image sensing from the image collection. This allows for a remote user to operate a camera as though it were direct operation. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1) with Morioka; Yoshihiro et al. (US 20100091113 A1) with Villmer; Jason (US 20120206565 A1)
Regarding claim 5, Hirata with Stettner with Morioka teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 6,
	However Villmer teaches additionally, 
the circuitry configured to perform the imaging (¶63,Fig.1-101, “spherical camera” which is of the “device 101”) comprises a first wide-angle imaging optical system (¶63,Fig.1-103B, camera “103A” where the “two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses”) and a second wide-angle imaging optical system, (¶63,Fig.1-103B, camera “103B” where the “two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses”)
(¶79, “captured image 900” and “captured image 902”) captured by the imaging 10include a first partial image captured by the first wide-angle imaging optical system (¶79 and 64, “captured image 900 from camera 103a” which captured “a field of view greater than 180”) and a second partial image captured by the second wide-angle imaging optical system, (¶79 and 64, “a captured image 902 from camera 103b” which captured “a field of view greater than 180”)
the circuitry configured to perform the correcting (¶79, “captured image 900 from camera 103a and a captured image 902 from camera 103b enter into the image processing process.”) comprises circuitry (¶108 and Fig. 38-3820, “acquired video images are processed” in the “image processing 3820” as depicted in Fig. 38configured to perform:  
15modifying, according to the tilt, conversion data that is prepared for converting the first partial image and the second partial image into data in a spherical coordinate system; (¶90, “Each time the device is rotated about one or more of its axis, one or more of the metadata values is generated to reflect these changes and the time at which the rotation occurred”) and 
convert, using omnidirectional image generating 20using the conversion data modified by the modifying, (¶106,89,Fig.18, “rotate the render sphere itself about one or more axes based on the acquired accelerometer and gyroscope data” which is based on stored “orientation metadata related to accelerometer and gyroscope data at a given time” “acquired by the device 101 during the recording”) the first partial image and the second partial image into data in the spherical coordinate system, (¶83,79, and 63, “image conversion processes 935 and 975 complete, the device 101 initiates the spherical, equirectangular image creation process at step 980” which combines “into a single, spherical image file” using “captured image 900 from camera 103a and a captured image 902 from camera 103b” which the “two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses”) and generate omnidirectional images, (¶83, “image processing operations” which results in spherical “equirectangular image creation 980” which results in a “single image file” of a 360 degree video frame) and 
the video data is video data of the omnidirectional 25images. (¶63, “record and/or broadcast a substantially 360 degree by 360 degree "spherical" video environment”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image generation of Hirata with the image adjustment of Stettner with the metadata of Morioka with the video merging of Villmer which can generate a 360 degree video. This provides spherical video that appears completely stable despite the fact that the capture was rotated during its operation and results in technology which can allow a public consumer to appreciate omni-directional video.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1) with Morioka; Yoshihiro et al. (US 20100091113 A1) with Olsson; Mark S. et al. (US 20140313316 A1)
Regarding claim 7, Hirata with Stettner with Morioka teaches the limitation of claim 1,
reference direction is a vertical direction,(¶89, “three-axis acceleration sensor 64 can detect a posture angle from the gravitational acceleration”) and 
the applying tilt correction applies the tilt 10correction so that a zenith direction of the image of each of the frames which have been corrected coincides with a vertical line.	

the applying tilt correction (“source image may be rotated, at an angular orientation”)[¶110] applies the tilt 10correction so that a zenith direction (“rotation of the image sensor” which captures the image relative to a reference orientation of the “plurality of tiled images”)[¶59] of the image of each of the frames which have been corrected coincides with a vertical line. (“rendering an orientation-adjusted output image or video corresponding to a non-adjusted or raw image or video data provided from the image sensor 112” such that “source image may be rotated, at an angular orientation theta (as shown) relative to a reference orientation, which may correspond with a gravity-based vertical orientation (e.g., vertical or up-down with respect to the earth's gravitation force, g)”)[¶110]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image generation of Hirata with the image adjustment of Stettner with the metadata of Morioka with orientation determination of Olsson which collects a rotational orientation of the captured images. The benefit of the teaching is that when an image is not aligned with a reference orientation, they can be adjusted to align with the reference, such as aligning with relative to gravity. 

(2) Response to Argument
	Re: Rejection being appealed is the rejection of Claims 1-3, 6, 8, 9, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2014/0240454) with Stettner et al. (US 2010/0309288), and with Morioka (US 2010/0081113). 
	In appellant’s filed appeal brief, the appellant’s arguments beginning on page 6 argues that the prior art Stettner is directed to a specialized system using a specific arrangement of high resolution The appellant considers that since Stettner is directed to tilting correction based on the tilting of compression vectors in a system used to generate 3-D images, it differs from the appellant’s claimed tilting and tilt correction of the claimed invention since their tilt is based on a tilt of the tilt circuitry. 
Even if this is the case for the prior art, it must be pointed out that Stettner was relied upon not to teach the particular arrangement or specific tilt correction being claimed, but simply the fact that generation of video data based on the frames corrected by the correcting. This means that it was not important that the prior art of Stettner directs to a particular type of tilt correction different from what is claimed, but that high definition video can be adjusted for tilt, Stettner ¶70, since the primary art of Hirata discloses more particularly the capture and tilt correction of images which discloses detection of the camera orientation during image pickup, Hirata ¶96. Even if the prior art Stettner directs to tilt adjustment of video based on generation of 3-D images, Stettner ¶68, it does not teach away from nor remain silent on applying tilt adjustment to video frames of high definition video, similar to what claim limitations Stettner is relied upon to teach. In this way, Stettner explicitly discloses adjustments for tilt conditions for video frames for recording or output to a display device, Stettner ¶70, which is in itself generating of video frames that are corrected by correcting, similar to what is claimed. Additionally, it should be pointed out the disclosures of Stettner the appellant directs to were not relied upon to teach the claimed limitations since they were not relevant in further clarifying the understanding the claimed limitations. 
Appellant’s arguments beginning on page 8 argues that the prior art Morioka is directed to store data of panning or tilting, while not disclosing or suggesting use of panning or tilting data for the purpose of correcting or altering the images. To this, the appellant asserts that Morioka teaches the use of tilt information (Morioka ¶255), the need for stabilization (Morioka ¶256), and the camera 
In response to this, it should be pointed out that like with Stettner, Morioka was not relied upon merely to disclose the process of correcting for tilt, but for the process of recording time series data being claimed, in that time series data is at the same frame rate of the image capture or corresponds one-to-one to the frames. In this case, the prior art of Morioka discloses a time series data which is “real-time-based metadata associated with AV content shot by a camera”, Morioka ¶125. This real-time-based metadata is in and of itself recorded simultaneously with the AV content and are mapped together with the video signal, Morioka ¶119-130. Additionally, Morioka ¶199 discloses that within the payload of individual pictures incorporates metadata individually for each picture of the video as the picture data and its related metadata are packed into packets, see fig. 9. This further describes that the metadata being described by Morioka, being real-time metadata which would include pan/tilt/zoom and time code, further relates to each frame in the video data along the time when the image is processed. Morioka ¶196 further discloses that the real-time data mapping is directed to relation to the SEI information of the scene being processed. When Morioka ¶196 is combined with Morioka ¶199 and fig. 9, we see that real-time metadata mapped to SEI information is with each picture. In other words, the combination of disclosures of Morioka ¶119-130, 196, 199, and Fig. 9 describe a recording of real-time metadata at the same rate of captured images, similar to what is being claimed. Additionally, even though the prior art does not explicitly disclose how tilt correction is applied, Morioka still is capable of teaching the claimed recording of time series data at the same rate or on a one-to-one correspondence with the image frames. 

 For the above reasons, it is believed that the rejections should be sustained.

/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483
                                                                                                                                                                                                        /REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.